Exhibit 10.31

AMENDMENT NO. 3 TO EMPLOYMENT AND NON-COMPETITION AGREEMENT

THIS AMENDMENT NO. 3 TO EMPLOYMENT AND NON-COMPETITION AGREEMENT, (this
“Agreement”) is made as of February 28, 2011, by and among Anthony Truesdale
(“Executive”), Vitamin Shoppe, Inc., a Delaware corporation, (“Parent”) and
Vitamin Shoppe Industries Inc., a New York corporation (the “Company”).

Reference is made to that certain Employment and Non-Competition Agreement by
and between Executive, Parent and Company dated June 12, 2006, as amended on
December 28, 2007, and on September 25, 2009 (the “Employment Agreement”).

WHEREAS, the parties to this Agreement desire to amend the Employment Agreement
as provided herein;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Section 1 is hereby amended and restated in its entirety as follows:

1. “Position and Responsibilities. The Executive shall, effective April 4, 2011
(the “Effective Date”), serve as Chief Executive Officer of each of Parent, VS
Direct, Inc. and the Company and, in such capacity, shall be responsible for the
general management of the business, affairs and operations of Parent, VS Direct
and the Company, shall perform such duties as are customarily performed by a
chief executive officer of a company of a similar size, and shall have such
power and authority as shall reasonably be required to enable him to perform his
duties hereunder; provided, however, that in exercising such power and authority
and performing such duties, he shall at all times be subject to the authority of
the Board of Directors of Parent, VS Direct and the Company. The Executive shall
report to the Board of Directors of Parent, VS Direct and the Company. The
Executive shall not report or be subject to the authority of any officer or
employee of Parent, VS Direct or the Company. The Executive agrees to devote
substantially all of his business time, attention and services to the diligent,
faithful and competent discharge of such duties for the successful operation of
Parent’s, VS Direct’s and the Company’s business. Notwithstanding the foregoing,
upon the approval of the Compensation Committee of Parent, the Executive may
serve as a director of a publicly traded company that is not a Competitive
Business (hereinafter defined), provided that such service does not interfere
with the Executive’s obligations hereunder.”

2. Section 2 (A) is hereby amended and restated in its entirety as follows:

“(A) Salary. In consideration of the services to be rendered by the Executive to
the Company, the Company shall, effective April 4, 2011, pay to the Executive a
base salary of $675,000 per annum (such salary as it may be increased from time
to time being hereinafter referred to as the “Base Salary”). Except as may
otherwise be agreed, the Base Salary shall be payable in conformity with the
Company’s customary practices for



--------------------------------------------------------------------------------

executive compensation as such practices shall be established or modified from
time to time but shall be payable not less frequently than monthly. The
Executive shall receive such increases in his Base Salary as the Board of
Directors of the Company may from time to time approve in its sole discretion;
provided, however, that the Executive’s Base Salary will be reviewed not less
often than annually, with the first performance and financial review to occur in
March 2012. The Executive’s Base Salary may not be decreased without his written
consent.”

3. Section 2 (B) is hereby amended and restated in its entirety as follows:

(B) “Bonus and Equity Incentive Compensation. Effective April 4, 2011, each
calendar year during the term of this Agreement, the Executive shall be eligible
for a cash bonus award (the “Annual Cash Bonus”) with a target amount of one
hundred percent (100%) of his then current base salary pursuant to the Company’s
then current Management Incentive Program (“MIP”). As currently constituted the
MIP is based upon (i) the Company’s satisfaction of operating objectives
specified by the Company’s Board of Directors each year in its sole discretion,
and (ii) individual members of management’s satisfaction of certain individual
operating objectives based upon their area of responsibility as specified by the
Company’s Board of Directors in their sole discretion. Executive acknowledges
that Company reserves the right to change the structure of the MIP from time to
time, provided that any change will not affect Executive’s ability to receive an
Annual Cash Bonus of up to a target amount of one hundred percent (100%) of
Executive base salary. Executive shall be paid his Annual Cash Bonus on or about
March 1st of the calendar year following the year to which such bonus relates,
but before the end of such calendar year. The parties acknowledge that the
determination of the Annual Cash Bonus for the year in which Executive’s
employment terminates (and possibly for the prior year) shall not be known on
the date Executive’s employment terminates, and, if any, shall be paid by
Company to Executive not more than thirty (30) days after the determination
thereof, but in all events on or after March 1st of the calendar year following
the calendar year of termination, but before the end of such calendar year. As
promptly as practicable after April 4, 2011, but in all events no later than 15
days after the Effective Date, Parent shall issue to the Executive restricted
shares Parent common stock (“Restricted Shares”) under the Parent 2009 Equity
Incentive Plan (the “Plan”) worth $1,750,000. Such Restricted Shares shall
(i) subject to earlier vesting as provided in the Plan or the Restricted Stock
Award Agreement, vest 50% on the third anniversary of the Award and the
remaining 50% shall vest on the fourth anniversary of the Award, and (ii) to the
extent not inconsistent with this Agreement or the Restricted Stock Award
Agreement, be subject to all terms and conditions of the Plan. In addition, on
the same above date of award, Parent shall grant Executive options to purchase
shares of Parent Common Stock (“Options”) under the Plan with an aggregate Black
Scholes Model value of $750,000. These 2011 Options shall be 50% pure time
vested and 50% time vested together with performance vesting hurdles as
determined by the Compensation Committee of the Board of Directors. In fiscal
year 2012, Executive will be eligible for a target equity grant estimated at
$1,000,000, subject to the recommendation by the Compensation Committee and
approval of the Board of Directors and comprised as follows: (i) 75% in Options,
50% of



--------------------------------------------------------------------------------

which will be pure time vested Options and 50% will be time vested together with
performance vesting hurdles as determined by the Compensation Committee of the
Board of Directors, and (ii) 25% in Restricted Shares which shall, subject to
earlier vesting as provided in the Plan or the Restricted Stock Award Agreement,
vest 50% on the third anniversary of the Award and the remaining 50% shall vest
on the fourth anniversary of the Award. Each of the Options described in this
section shall: (i) have a strike price not less than the Fair Market Value of
the Common Stock on the Date of Grant, (ii) subject to earlier vesting as
provided in the Plan or the Stock Option Agreement, vest 25% per year on the
annual anniversary of the Date of Grant, over a four (4) year vesting period,
(iii) expire on the tenth anniversary of the date of grant, and (iv) to the
extent not inconsistent with this Agreement or the Stock Option Agreement, be
subject to all terms and conditions of the Plan. Executive acknowledges and
agrees that as required under law or Company policy, bonus and equity incentive
compensation to the extent received based on erroneous information, would be
subject to recoupment for a three year period in the event of an accounting
restatement due to material noncompliance by the Company with any financial
reporting requirement under the federal securities laws.”

4. Section 2 (E) Vacation, is amended and restated in its entirety as follows:

(E) “The Executive shall be entitled to thirty-two (32) paid time off days
annually, in accordance with the plans, practices, policies and programs
applicable to the Company’s management employees generally.”

5. New Section 2 (F) Automobile Allowance, is added to the Agreement as follows:

(F) “Automobile Allowance. During the Term, the Executive shall receive a
monthly automobile allowance of $1,000 to be payable on a monthly basis as a
reimbursement for automobile expenses in accordance with the plans, practices,
policies and programs applicable to the Company’s management employees
generally.”

6. New Section 5 (M) Boards and Committees, is added to the Agreement as
follows:

(M) “Boards and Committees. Upon termination of Executive’s employment for any
reason, Executive agrees to resign, as of the date of such termination and to
the extent applicable, from the Board of the Parent and any subsidiary Boards
(and any committees thereof).”

7. Section 11 is hereby amended and restated in its entirety as follows:

11. Excise Taxes. Company and Executive acknowledge that certain payments to be
made under this Agreement or in connection with stock options granted to
Executive pursuant to the Amended and Restated Vitamin Shoppe 2006 Stock Option
Plan and the Vitamin Shoppe 2009 Equity Incentive Plan (the “Plans”) may be
subject to section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), Section 280G of the



--------------------------------------------------------------------------------

Code, or other provisions of tax law which may impose penalties or excise taxes
on certain types of compensation or payments made to Executive (collectively
“Penalty Taxes”). During the period of employment and thereafter, the Company,
in its sole discretion, may propose any amendments or changes to the terms of
this Agreement or the Plans for the purpose of avoiding the imposition of any
such Penalty Taxes. Executive shall fully cooperate with any such amendments or
changes proposed by Company in order to avoid the imposition of any Penalty
Taxes on any payments made to or received by Executive, including but not
limited to requesting that Company’s shareholders approve the payment of any
moneys due to Executive hereunder and/or under the Plans.

8. A new Section 25 is hereby added to the Employment Agreement, to read in its
entirety as follows:

25. Code Section 409A Compliance.

(A) The intent of the parties is that payments and benefits under this Agreement
comply with Code Section 409A and the regulations and guidance promulgated
thereunder (collectively “Code Section 409A”) and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith. In no event whatsoever shall the Company be liable for any additional
tax, interest or penalty that may be imposed on the Executive by Code
Section 409A or damages for failing to comply with Code Section 409A.

(B) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amount or benefit upon or following a termination of employment if such payment
or benefit constitutes a “deferral of compensation” under Code Section 409A
unless such termination is also a “separation from service” within the meaning
of Code Section 409A and, for purposes of any such payment or benefit,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” Notwithstanding anything to the contrary in this
Agreement, if the Executive is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code
Section 409A(a)(2)(B), then with regard to any payment or the provision of any
benefit that is considered deferred compensation under Code Section 409A payable
on account of a “separation from service”, such payment or benefit shall not be
made or provided until the date which is the earlier of (i) the expiration of
the six (6)-month period measured from the date of such “separation from
service” of the Executive, and (ii) the date of the Executive’s death, to the
extent required under Code Section 409A. Upon the expiration of the foregoing
delay period, all payments and benefits delayed pursuant to this Section
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.



--------------------------------------------------------------------------------

(C) To the extent that severance payments or benefits pursuant to this Agreement
are conditioned upon the execution and delivery by the Executive of a release of
claims, the Executive shall forfeit all rights to such payments and benefits
which constitute a “deferral of compensation” under Code Section 409A unless
such release is signed and delivered within sixty (60) days following the date
of the Executive’s termination of employment. In this regard, the Company agrees
to provide the Executive with the form of release required under Section 5(J) no
later than 5 days after the Executive’s termination date. If the foregoing
release is executed and delivered and no longer subject to revocation as
provided in the preceding sentence, then the following shall apply:

(i) To the extent that any such cash payment or continuing benefit to be
provided is not “nonqualified deferred compensation” for purposes of Code
Section 409A, then such payment or benefit shall commence upon the first
scheduled payment date immediately following the date that the release is
executed, delivered and no longer subject to revocation (the “Release Effective
Date”). The first such cash payment shall include payment of all amounts that
otherwise would have been due prior to the Release Effective Date under the
terms of this Agreement applied as though such payments commenced immediately
upon the Executive’s termination of employment, and any payments made thereafter
shall continue as provided herein.

(ii) To the extent that any such cash payment or continuing benefit to be
provided is “nonqualified deferred compensation” for purposes of Code
Section 409A, then, subject to the delay set forth above in clause (B), if
applicable, such payments or benefits shall be made or commence upon the
sixtieth (60th) day following the Executive’s termination of employment. The
first such cash payment shall include payment of all amounts that otherwise
would have been due prior thereto under the terms of this Agreement had such
payments commenced immediately upon the Executive’s termination of employment,
and any payments made thereafter shall continue as provided herein.

(D) To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (i) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Executive, (ii) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (iii) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

(E) For purposes of Code Section 409A, the Executive’s right to receive
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.



--------------------------------------------------------------------------------

(F) Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A be subject to offset by
any other amount unless otherwise permitted by Code Section 409A.

9. Capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Employment Agreement.

10. This Agreement is an amendment to the Employment Agreement, and to the
extent there is a discrepancy between this Agreement and the Employment
Agreement, this Agreement shall control and supersede the Employment Agreement
to the extent of such discrepancy. The Employment Agreement otherwise remains in
full force and effect.

11. This Agreement, the Employment Agreement (as amended by this Agreement), and
those documents expressly referred to herein embody the complete agreement and
understanding among the parties and supersede and preempt and prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

    /s/ Anthony Truesdale Executive:   Anthony Truesdale

VITAMIN SHOPPE, INC.

(successor in merger of VS Parent, Inc. into VS Holdings Inc.)

By:   /s/ James M. Sander Name:   James M. Sander Its:   Vice President and
General Counsel VITAMIN SHOPPE INDUSTRIES INC. By:   /s/ James M. Sander Name:  
James M. Sander Its:   Vice President and General Counsel